UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TROY PHILIPS,
Plaintiff,
-against- l9~CV-2019 (CS)
VALHALLA COUNTY JAIL; VALHALLA ORDER OF SERVICE
COUNTY JAIL STAFF; GEORGE
LONGWORTH; KEVIN CHEVERKO,

Defendants.

 

 

CATHY SEIBEL, United States District Judge:

Plaintiff, currently incarcerated in Coxsackie Coirectional Facility, brings this pro Se
action under 42 U.S.C. § 1983, alleging that, While he Was detained in the Westchester County
Jail, Defendants violated his constitutional rights By order dated April 24, 2019, the Court
1

granted Plaintiff’s request to proceed Without prepayment of fees, that is, informer pauperis

STANDAR]) OF REVIEW

The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,
fails to state a claim upon Which relief may be granted, or seeks monetary relief from a defendant
Who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(]3), 1915A(b); see Abbas v, Dixor?, 480
F.3d 636, 639 (Zd Cir. 2007). The Court must also dismiss a complaint When the Court lacks
subject matter jurisdiction See Fed. R. Civ. P. l2(h)(3). While the law mandates dismissal on any
of these grounds, the Court is obliged to construe pro se pleadings liberally, Harris v. Mflls, 572

F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest [claims] that they suggest,”

 

§ Prisoners are not exempt from paying the full filing fee even When they have been
granted permission to proceed in forma pauperis See 28 U.S.C. § 1915(b)(l).

 

]‘"riesrman v. Fed. Bureau ofPrisons, 470 F.3d 471, 474~75 (2d Cir. 2006) (internal quotation
marks and citations omitted) (emphasis in original).

DISCUSSION
A. Valhalla County Jail and Vaihalla County Jail Staff

Plaintiff indicates in his complaint that he Was detained in a facility located at lO Woods
Road, Valhalla, New York. This is the address of the Westchester County Jail, and the Court
therefore construes Plaintiff’s allegations as asserting claims against staff at the Westchester
County Jail.

Plaintiff’s claims against the Jail and Jail Staff, however, must be dismissed Section
1983 provides that an action may be maintained against a “person” who has deprived another of
rights under the “Constitution and Laws.” 42 U.S.C. § 1983. Valhaila County Jaii and Valhalla
County Jail Staff are not “persons” Within the meaning of § 1983. See generally Will v. Mich.
Dep ’f ofStcn‘e Police, 491 U.S. 58 (1989) (state is not a “person” for the purpose of § 1983
claims)', Zuckerman v. Appellate Dz`v., Second Dep ’r Supreme Courr, 421 F.2d 625, 626 (2d Cir.
1970) (court not a “person” Within the meaning of 42 U.S.C. § 1983)', th'lley v. Westchester
Cnfy. Corr‘. Fac. Admin., No. 97-CV»420 (SS), 1997 WL 659100, at *7 (S.D.N.Y. Oct. 22, 1997)
(correctional facility or jail not a “person” Within the meaning of § 1983). Therefore, Plaintiff’s

claims against Valhalla County Jail and Valhalla County Jail Staff are dismissed See 28 U.S.C.

§ 1915(@)(2)(3)@§).2

 

2 Plaintiff may have meant to sue the County of Westchester, but he does not allege facts
suggesting a policy or custom that might render the County liable for the alleged constitutional
violations of its employees See Wray v. Cin of New York, 490 F.3d 189, 195 (2d Cir. 2007)
(“[T]o hold a city liable under § 1983 for the unconstitutionai actions of its employees, a plaintiff
is required to plead and prove three elements: (l) an official policy or custom that (2) causes the

2

 

B. Rule 21 of the Federal Rules of Civil Procedure

Plaintiff asserts that during the Winter of 2016 and in 2017, correction officers at the
Westchester County Jail used excessive force against him; denied him adequate medical care;
placed him in cells the conditions of Which violated his constitutional rights; and sexually
harassed him. The Clerk of Court is therefore directed, under Rule 21 of the Federal Rules of
Civil Procedure, to amend the caption of this action to add John/Jane Doe 1 ~ 10 as Defendants.
This amendment is Without prejudice to any defenses that these Defendants may Wish to assertl

C. John/Jane Doe Defendants

Under Valentin v. Dfnkins, a pro se litigant is entitled to assistance from the district court
in identifying a defendantl 121 F.Bd 72, 7`6 (2d Cir. 1997). In the complaint, Plaintiff supplies
information that is likely sufficient to permit the Westchester County Jaii to identify the
individuals involved in the alleged deprivation of Plaintiff’s rights during the Winter of 2016 and
in 2017. lt is therefore ordered that the Westchester County Attorney’s Office, Which is the
attorney for and agent of the Westchester County Jail, ascertain the identity and badge number of
each John/Jane Doe Defendant Whom Plaintiff seeks to sue here and the addresses where these
Defendants may be served. The Westchester County Attorney’s Office must provide this
information to Plaintiff and the Court Within sixty days of the date of this order.

Within thirty days of receiving this information, Plaintiff must file an amended complaint
naming the Johanane Doe Defendants. The amended complaint Will replace, not supplement, the
original complaint An amended complaint form that Plaintiff should complete is attached to this

order. Once Plaintiff has filed an amended complaint, the Court will screen the amended

 

plaintiff to be subjected to (3) a denial of a constitutional right.”) (internal quotation marks
omitted) (alteration in original).

 

complaint and, if necessary, issue an order directing the Clerk of Court to complete the USM-285
forms with the addresses for the named .iohn/Jane Doe Defendants and deliver all documents
necessary to effect service to the U.S. Marshals Service.

D. Service on County Sheriff George Longworth and Comrnissioner of Corrections
Kevin Cheverko

Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the
Court and the U.S. Marshals Service to effect service. See Walker v. Schult, 717 F.3d. 119, 123
n.6 (2d Cir. 2013) (citing 28 U.S.C. § l915(d)); § 1915(d) (“The officers ofthe court shall issue
and serve all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the
l\/larshals Service to serve if the plaintiff is authorized to proceed IFP). Rule 4(m) of the Federal
Rules of Civil Procedure generally requires service of the summons and complaint to be
completed within 90 days of the date the summons issues, and it is Plaintiff’s responsibility to
request, if necessary, an extension of time for service Meilleur' v. Srrong, 682 F.3d 56, 63 (2d Cir.
2012). Bn.t see Murray v. Pataki, 378 F. App’x 50, 51-52 (2d Cir. 2010) (summary order) (“As
long as the [plaintiff proceeding lFP] provides the information necessary to identify the
defendant, the Marshals’ failure to effect service automatically constitutes ‘good cause’ for an
extension of time Within the meaning of Rule 4(m).”).

To allow Plaintiff to effect service on Defendants County Sheriff George Longworth and
Commissioner of Corrections Kevin Cheverko through the U.S. Marshals Service, the Clerk of
Court is instructed to fill out a U.S. Marshals Service Process Receipt and Return form (“USM~
285 form”) for each Defendant. The Clerk of Court is further instructed to issue summonses and
deliver to the Marshals Service all of the paperwork necessary for the Marshals Service to effect

service upon each Defendant.

 

Plaintiff must notify the Court in Writing if his address changes, and the Court may
dismiss the action if Plaintiff fails to do so.

E. Local Civil Rule 33.2

Local Civil Rule 33.2, which requires Defendants in certain types of prisoner cases to
respond to specific, court-ordered discovery requests, applies to this action. Those discovery
requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil
Rule 33.2 lnterrogatories and Requests for Production of Documents.” Within 120 days of
service of the complaint, Defendants must serve responses to these standard discovery requestsl
In their responses, Defendants must quote each request verbatim3

CONCLUSION

The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an
information packagel

The Clerk of Court is directed to add John/Jane Doe l ~ 10 as Defendants under Fed.
R. Civ. P. 21, and to terminate Valhalla County Jail and Valhalla County Jail Staff as Defendants.

The Clerk of Court is further instructed to issue summonses and complete the USl\/l-285

forms with the addresses for County Sheriff George Longworth and Commissioner of

 

3 If Plaintiff would like copies of these discovery requests before receiving the responses
and does not have access to the Website, Plaintiff may request them from the Pro Se Intake Unit.

5

 

Corrections Kevin Cheverko and deliver all documents necessary to effect service to the U.S.
l\/Iarshals Service.
The Clerk of Court is directed to mail a copy of this order and the complaint to

Westchester County Attomey’s Office at: 148 Martine Avenue, White Plains, New York'10601.

An “Amended Complaint” form is attached to this order.

Local Civil Rule 33.2 applies to this action.

The Clerk of Court is directed to docket this as a “written opinion” within the meaning of
Section 205(a)(5) of the E-Government Act of 2002.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore in forma patmeris status is denied for the purpose of an
appeal. C_'f Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant
demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated: "{{770(1?

White Plains, New York 3 5 z § w
U

CATHY SEIBEL
United States District Judge

 

DEFENDANTS AND SERVICE ADDRESSES

County Sheriff George Longworth
Westchester County Jail

10 Woods Road

Valhalla, New York 10595

Commissioner of Corrections Kevin Cheverl<o
Westchester County Jail

10 Woods Road

Valhalla, New York 10595

 

 

 

UNITED STATas Disrnrcr COURT
SOUTHERN DrsTRiCT or NEW YORI<

 

 

 

CV
Write the full name of each plaintiff ll"¢l“de Case number if °"e has been
assigned)
AMENDED
'agamst" CoMPLAINT
(Prisoner)

 

Do you want a jury trial?
l:l Yes l:i No

 

 

 

erte the full name of each defendant. |f you cannot fit the
names ofa|l of the defendants in the space provided, please
Write "see attached” in the space above and attach an
additional sheet of paper Wlth the full list of names. The
names listed above must be identical to those contained in
Section lV.

 

 

NOT|CE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individua|'s full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include on/y: the last four digits ofa social security number; the year of
an individua!’s birth,' a minor's initials,' and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

Rev. 5/20/ 16

 

 

I. LEGAL BASiS FOR CLAIM

State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (agalnst state, county, or municipal defendants) or in a
”Bivens” action (against federal defendants).

l___l Violation of my federal constitutional rights

l:l Other:

 

II. PLAINTIFF INFORMATION

Each plaintiff must provide the following information Attach additional pages if necessary.

 

Flrst Name |Vliddle initial Last Name

 

State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a Iawsuit.

 

Prisoner lD it {lf you have previously been in another agency's custody, please specify each agency
and the |D number (such as your D|N or NYS|D) under which you were held)

 

Current P|ace of Detention

 

lnstitutiona| Address

 

County, City State Zip Code
III. PRISONER STATUS

|ndicate below whether you are a prisoner or other confined person:

El Pretrial detainee

l:l Civilly committed detainee

l:l linmigration detainee

l:l Convicted and sentenced prisoner
l:l Other:

 

Page 2

 

IV. DEFENDANT INFORMATION

To the best of your ability, provide the foliowing information for each defendant if the correct
information is not provided, it could delay or prevent service of the complaint on the defendant
iViake sure that the defendants listed below are identical to those !isted in the caption. Attach
additional pages as necessary.

Defendant 1:

 

First Narne tast Name Shield ii

 

Current Job Title (or other identifying information)

 

 

 

 

 

 

 

 

 

 

 

Current Work Address

County, City State Zip Code
Defendant 2:

First Name tast Name Shieid ii

Current iob Titie (or other identifying information)

Current Worl< Address

County, City State Zip Code
Defendant 3:

First Name Last Name Shield #

Current Job `I'it|e (or other identifying information)

Current Wori< Address

County, City State Zip Code
Defendant 41

First Name Last Name Shield #

 

Current job Title (or other identifying information)

 

Current Wori< Address

 

County, City State Zip Code

Page 3

 

V. STATEMENT OF CLAIM

Piace(s) of Occurrence:

 

Date(s) of occurrence:

 

FACTS:

State here briefly the FACTS that support your case. Describe what ha ppened, how you were
harmed, and how each defendant was personally invoived in the alleged wrongful actions Attach
additional pages as necessary.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 4

 

 

 

 

 

 

 

 

 

 

IN]URIES=

if you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received

 

 

 

 

 

 

VI. RELIEF

State briefly what money damages or other relief you want the court to order.

 

 

 

 

 

 

 

 

Page 5

 

VII. PLAINTIFF’S CERTIFICA'I`ION AND WARNINGS

By signing beloW, l certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, Will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies With the requirements of Federai Rule of Civil Procedure li.

l understand that ifI file three or more cases While I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a clairn, l may be denied in forma pauperis status in
future cases.

l also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if l have not exhausted administrative remedies as required

l agree to provide the Clerk's Office With any changes to my address l understand that my
failure to keep a current address on file With the Clerk's Office may result in the dismissal of my
case.

Each Plaintiff must sign and date the complaint Attach additional pages if necessary. |f seeking to
proceed without prepayment of fees, each plaintiff must also submit an lFP application

 

 

Dated Plaintiff's Signature

 

First Name i\/iiddle initial Last Name

 

Prison Address

 

County, City State Zip Cocie

Date on which | arn delivering this complaint to prison authorities for mailing:

Page 6

 

